Name: Commission Regulation (EEC) No 2310/91 of 31 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/26 Official Journal of the European Communities 1 . 8 . 91 COMMISSION REGULATION (EEC) No 2310/91 of 31 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2198/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 f), as last amended by Regulation (EEC) No 2296/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 August 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 162, 26 . 6 . 1991 , p. 27 . 0 OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 207, 29 . 7. 1991 , p. 44. 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . 0 OJ No L 169, 29 . 6 . 1991 , p. 16 . (8) OJ No L 209, 31 . 7. 1991 , p. 31 . (') OJ No L 266, 28 . 9 . 1983, p. 1 . 1 . 8 . 91 Official Journal of the European Communities No L 213/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period loo 3rd period 110 4th period 12 (1 ) 5th period l (') 1 . Gross aids (ECU) : I I  Spain 18,438 18,648 18,998 17,576 16,354 16,632  Portugal 25,408 25,618 25,968 24,546 23,324 23,602  Other Member States 18,438 18,648 18,998 17,576 16,354 16,632 2. Final aids : I l l \ Seed harvested and processed in : l l l  Federal Republic of Germany (DM) 43,41 43,90 44,72 41,38 38,50 39,15  Netherlands (Fl) 48,91 49,46 50,39 46,62 43,38 44,12  BLEU (Bfrs/Lfrs) 895,28 905,48 922,47 853,43 794,09 807,59  France (FF) 145,58 147,24 150,00 138,77 129,13 131,32  Denmark (Dkr) 165,57 167,46 170,60 157,83 146,86 149,35  Ireland ( £ Irl) 16,203 16,387 16,695 15,445 14,372 14,616  United Kingdom ( £) 14,568 14,737 15,018 13,875 12,893 13,114  Italy (Lit) 32 478 32 848 33 464 30 959 28 807 29 204  Greece (Dr) 4 564,28 4 610,95 4 669,06 4 257,52 3 932,60 3 876,09  Spain (Pta) 2 826,09 2 857,09 2 908,75 2 695,61 2 515,62 2 544,21  Portugal (Esc) 5 374,84 5 413,23 5 470,99 5 171,08 4 921,12 4 950,67 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 o 3rd period 110 4th period 12 0 5th period l (') 1 . Gross aids (ECU) : I  Spain 19,688 19,898 20,248 18,826 17,604 17,882  Portugal 26,658 26,868 27,218 25,796 24,574 24,852  Other Member States 19,688 19,898 20,248 18,826 17,604 17,882 2. Final aids : ||l l l l Seed harvested and processed in : ||l l l  Federal Republic of Germany (DM) 46,35 46,84 47,67 44,32 41,44 42,10  Netherlands (Fl) 52,22 52,78 53,71 49,94 46,70 47,43  BLEU (Bfrs/Lfrs) 955,98 966,17 983,17 914,12 854,79 868,28  France (FF) 155,45 157,11 159,87 148,64 138,99 141,19  Denmark (Dkr) 176,80 178,68 181,82 169,06 158,08 160,58  Ireland ( £ Irl) 17,301 17,486 17,793 16,544 15,470 15,714  United Kingdom ( £) 15,563 15,731 16,012 14,869 13,887 14,108  Italy (Lit) 34 679 35 049 35 666 33 161 31 009 31 406  Greece (Dr) 4 879,43 4 926,10 4 984,21 4 572,67 4 247,75 4 191,24  Spain (Pta) 3 014,62 3 045,62 3 097,28 2 884,15 2 704,16 2 732,74  Portugal (Esc) 5 635,68 5 674,08 5 731,83 5 431,93 5 181,97 5 211,52 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. No L 213/28 Official Journal of the European Communities 1 . 8 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9(0 2nd period 10 o 3rd period 11 (1) 4th period 12 0 1 . Gross aids (ECU):  Spain 25,976 26,239 26,400 26,469 25,710  Portugal 33,157 33,415 33,573 33,647 32,908  Other Member States 20,917 21,175 21,333 21,407 20,668 2. Final aids : \ l (a) Seed harvested and processed in (2) : \ \  Federal Republic of Germany (DM) 49,24 49,85 50,22 50,40 48,66  Netherlands (Fl) 55,48 56,17 56,59 56,78 54,82  BLEU (Bfrs/Lfrs) 1 015,65 1 028,18 1 035,85 1 039,44 1 003,56  France (FF) 165,15 167,19 168,44 169,02 163,19  Denmark (Dkr) 187,83 190,15 191,57 192,23 185,60  Ireland ( £ Irl) 18,381 18,608 18,747 18,812 18,163  United Kingdom ( £) 16,510 16,717 16,844 16,901 16,306  Italy (Lit) 36 844 37 299 37 577 37 707 36 406  Greece (Dr) 5 163,16 5 219,87 5 217,51 5 188,50 4 990,38  Portugal (Esc) 7 012,18 7 059,13 7 073,74 7 078,34 6 927,66 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 3 976,17 4 014,96 4 038,72 4 045,11 3 933,74  in another Member State (Pta) 4 042,73 4 080,81 4 104,13 4 111,35 4 002,92 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. P) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,054080 2,052350 2,050920 2,049790 2,049790 2,046760 Fl 2,311270 2,309610 2,308020 2,306450 2,306450 2,302630 Bfrs/Lfrs 42,309200 42,275300 42,241700 42,212300 42,212300 42,141400 FF 6,974670 6,972360 6,969370 6,966240 6,966240 6,955910 Dkr 7,936800 7,932440 7,929900 7,925650 7,925650 7,920620 £Irl 0,767341 0,767285 0,767040 0,766823 0,766823 0,765365 £ 0,698409 0,699066 0,699600 0,699985 0,699985 0,700576 Lit 1 530,21 1 532,09 1 534,01 1 535,89 1 535,89 1 542,69 Dr 225,50900 227,12500 229,28100 231,53500 231,53500 238,40200 Esc 176,08900 177,24800 178,15300 178,75100 178,75100 180,28000 Pta 128,36700 128,68000 128,95800 129,23500 129,23500 129,91600